PER CURIAM:
The claimant, Direct Mail Service Company, filed its claim in the amount of $750.00 against the respondent for design and art work for brochures furnished Southern West Virginia Community College at Logan, West Virginia. The respondent filed its Answer admitting liability and recommending payment of the claim. The Answer admitted that the services were ordered and received by the respondent, that the funds were available, and that the claimant was not paid due to the fault of the respondent in not timely processing the claimant’s invoice. Therefore, it is the opinion of the Court on the basis of the pleadings that the claim in the amount of $750.00 should be allowed.
Award of $750.00.